Citation Nr: 9925479	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-36 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fracture of the 
jaw.

2.  Whether new and material evidence has been submitted to 
reopen a claim for residuals of head trauma.

3.  Entitlement to service connection for arthritis of the 
shoulders, hands, hips, the right elbow, the left wrist, and 
the left ankle secondary to right tibia fracture residuals.

4.  Entitlement to an increased rating for right tibia 
fracture residuals, to include arthritic changes and one inch 
shortening, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for right common 
peroneal nerve paresis, currently evaluated as 20 percent 
disabling.

6.  Entitlement to an increased rating for left elbow 
fracture residuals, to include arthritic changes, currently 
evaluated as 20 percent disabling.

7.  Entitlement to an increased rating for left tibial 
plateau fracture residuals, to include arthritic changes, 
currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for right wrist 
fracture residuals, to include arthritic changes, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran performed verified service with the Kentucky 
National Guard on June 10, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Board notes that, during his testimony at a video 
conference hearing in January 1999, the veteran raised the 
issues of entitlement to service connection for right elbow 
fracture residuals (other than arthritis) and for a right 
shoulder disability (other than arthritis) secondary to a 
fall caused by his service-connected left tibia; entitlement 
to service connection for surgical scars, to include scar 
residuals of a left illiac bone graft; and entitlement to 
service connection for a hernia secondary to a laparotomy.  
The veteran also raised the issue of entitlement to a total 
disability rating due to individual unemployability.  The 
enumerated issues, however, are not currently developed or 
certified for appellate review, and they are not inextricably 
intertwined with the issues on appeal.  Accordingly, they are 
referred to the RO for appropriate consideration.

The veteran also requested service connection for 
psychological difficulties, secondary to his accident.  
However, he was previously granted service connection for 
major depressive disorder, secondary to multiple service 
connected accident residuals in August 1998.  Accordingly, in 
the absence of competent evidence of yet an additional 
superimposed psychiatric disorder no further action is 
required.


FINDINGS OF FACT

1.  Service connection for a fractured jaw was denied by an 
unappealed final RO decision dated in April 1981.

2.  Evidence received since the April 1981 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Service connection for residuals of head trauma was 
denied in an unappealed final RO decision dated in August 
1983.

4.  Evidence submitted since the August 1983 rating decision 
bears directly and substantially upon the issue and in 
connection with all of the evidence of record and must be 
considered in order to fairly decide the claim.

5.  The claims of entitlement to service connection for 
arthritis of the left ankle, and hips, secondary to service-
connected right tibia disability, are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The RO decision dated in April 1981, which denied service 
connection for a fractured jaw is final.  38 U.S.C.A. § 7105 
(West 1991).

2.  The evidence received since the April 1981 RO decision is 
not new and material, and the claim for service connection 
for a fractured jaw has not been reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  New and material evidence has been secured since the 
August 1983 decision to reopen a claim of entitlement to 
service connection for residuals of head trauma, and the 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4.  The claim of entitlement to service connection for 
arthritis of the left ankle, secondary to right tibia 
fracture residuals, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

5.  The claim of entitlement to service connection for 
arthritis of both hips, secondary to right tibia fracture 
residuals, is not well grounded.  38 U.S.C.A. § 5107.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran served in the Kentucky National Guard.  He has no 
verified active duty service.  He was injured in an 
automobile accident on June 10, 1978, while enroute to 
perform inactive duty training (IDT) with the Kentucky 
National Guard.  

He submitted a claim in October 1980 seeking to establish 
service connection for the residuals of the accident.  At 
that time, he indicated that he had received treatment from 
his private physicians, P. Brown, M.D., and K. T. Reichard, 
M.D., and at Baptist Hospital East in Louisville, Kentucky.

Associated with the claims file are treatment records from 
Baptist Hospital East dated in June and July 1978.  An 
admission summary, dated June 12, 1978, reported that the 
veteran was initially treated at Louisville General Hospital.  
A basilar skull fracture was noted, along with fractures of 
the right wrist, both tibias and a right [sic] olecranon.  A 
June 1978, radiograph report of the mandible suggested a 
possible fracture of the neck of the mandible on the right 
side.  The films were suboptimal because of the difficulty in 
positioning the veteran due to his multiple casts.  A skull 
x-ray, also dated June 12, 1978, was interpreted as negative 
for any evidence of a skull fracture.  A June 1978, 
radiograph report for the facial bones said that there might 
be a fracture of the neck of the mandible on the left side 
and that there appeared to be a fracture of the zygomatic 
arch on the left side with a small amount of depression.  A 
July 1978 discharge summary noted diagnoses of multiple 
fractures including the right wrist, left elbow, and both 
tibias; and a cerebral concussion.  There was, however, no 
diagnosis of either a skull or jaw fracture in the final 
discharge summary.

Also associated with the claims file is a July 1980 letter 
from Dr. Reichard.  He noted that he had treated the veteran 
for his injuries since June 12, 1978.  Dr. Reichard listed 
the injuries treated but did not mention any skull or jaw 
fractures.

The veteran was afforded a VA examination in February 1981.  
At that time he listed a skull fracture and fracture of both 
jaws among his complaints.  Examination of the head, face and 
neck was unremarkable.  Neurological study showed no 
neuropathology due to residuals of an alleged skull fracture.  
A skull x-ray was normal.  

In a rating decision dated in April 1981, the veteran's 
claims for service connection for left zygoma and mandible 
fracture residuals, and residuals of a head concussion were 
denied.  He was notified of the decision that same month, but 
he did not perfect a timely appeal.  Therefore, the April 
1981 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302 (1998).  Accordingly, the veteran's claim 
may only be reopened and considered on the merits if new and 
material evidence has been submitted.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

In January 1983, the veteran sought to reopen his claim for 
residuals of his head injury.  In February 1983, he submitted 
a statement wherein he claimed that he suffered from 
headaches as a result of his head injury in 1978.  

The veteran was afforded a VA examination in July 1983.  He 
complained of daily headaches.  A neuropsychiatric 
examination reported no mental disorder associated with head 
trauma.  A neurological examination reported that no 
neuropathology was found that was related to head trauma.  

He was again denied service connection for residuals of head 
trauma in August 1983.  He was notified of that decision that 
same month, and again he failed to perfect a timely appeal.  
The August 1983 decision is, therefore, final.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that his duty to assist under 38 U.S.C.A. § 5107(b) 
has been filled.  Id. at 214.  See also Winters v. West, 12 
Vet. App. 203, 206-7 (1999).

Evidence that was of record at the time of the RO's 1981 
denial included the Baptist Hospital records, the July 1980 
letter from Dr. Reichard, and the February 1981 VA 
examination report.  Based on the foregoing evidence, the RO 
denied the veteran's claim in April 1981 because there was no 
residual of the jaw injury and because Baptist Hospital 
records only reported a probable fracture of the left 
zygomatic arch and a possible fracture of the neck of the 
left mandible.  Further, there was no neuropathology found as 
a result of head trauma.

Evidence that was of record at the time of the RO's 1983 
denial included the previously mentioned records and the 
results of the July 1983 VA examination.  The basis of the 
denial was the lack of any evidence of residual disability 
associated with head trauma.

In July 1995, the veteran filed to reopen his claim for 
service connection for residuals of his head trauma, to 
include a fractured jaw.  Since the RO's August 1983 
decision, the evidence added to the file includes: (1) 
Louisville General Hospital treatment records from June 1978; 
(2) VA treatment records and x-ray reports from May 1994 to 
August 1997; (3) Louisville Baptist Hospitals (to include 
Baptist East) treatment records from June 1978 to October 
1997; (4) VA examination reports dated in August 1995, August 
1996, March 1998 with a June 1998 addendum; (5) treatment 
records from Dr. Reichard from June 1978 to December 1998; 
and, (6) testimony at video conference hearing in January 
1999.

The Louisville General Hospital records are new in that they 
were not previously of record in 1981 or 1983.  The records 
reflect treatment provided to the veteran immediately after 
his accident on June 10, until his transfer on June 12, 1978.  
A June 12, 1978, discharge summary noted a number of 
diagnoses including those of a basilar skull fracture, 
cerebral concussion, and contusion to the left eye.  No 
fracture of the either the right or left mandible was 
included in the final diagnoses.  X-rays of the left mandible 
were interpreted to show what appeared to be a fracture 
across the neck of the mandible on the left side with 
overriding of the ends of the fragments and possible 
displacement of the condyles outside of the articular fossa. 
No other fracture was seen.  None of the x-ray reports 
confirmed a skull fracture.  The records also noted 
ecchymosis of the left periorbital area and right mandible 
swelling.  

The Board notes that, while the Louisville General records 
provide more detail regarding the initial injuries suffered 
by the appellant, they do not provide any additional evidence 
to the record regarding the actual injuries sustained by the 
veteran in that they are no more definitive than the Baptist 
Hospital records.  The Baptist Hospital records also recorded 
a possible basilar skull fracture, a cerebral concussion and 
probable fracture of the left mandible by x-ray examination.  
Accordingly, the Louisville General records are cumulative of 
those already considered in denying the veteran's claim.

The VA treatment records and x-ray reports are also new to 
the record in that they were added after the 1981 and 1983 
rating decisions.  The treatment records show that the 
veteran was treated for headaches in 1994 and 1995 that the 
appellant associated with his 1978 accident.  However, no 
medical opinion made that connection.  The x-ray reports were 
negative for any findings relative to a skull fracture or 
fractured mandible.  Still, an August 1996 whole body bone 
image noted an area of increased uptake along the right 
frontal calvarium (skull cap).  The report noted that given 
the veteran's history, this could represent remote trauma 
although a sinusitis of the region could not be excluded.  
Clinical correlation was indicated.  The remainder of the 
records pertained to treatment for unrelated conditions.  In 
summary, these records do not provide a basis to reopen the 
veteran's claim for jaw fracture residuals.  The finding 
relating to an increased uptake at the skull cap area, 
however, when coupled with the suggestion that the finding 
could be due to remote trauma, is new and material.  Thus, 
the claim of entitlement to service connection for residuals 
of a head injury is reopened.

The treatment records from Louisville Baptist Hospitals 
included duplicate records from when the veteran first filed 
a claim in 1980.  The records document treatment for 
unrelated conditions over the years from 1978 to 1997.  
Accordingly, while the records are new to the file they do 
not bear directly and substantially upon the issues for 
service connection.  

The VA examination reports from August 1995 noted that the 
veteran had chronic sinusitis with septoplasty in 1990.  The 
veteran had complaints of sinus headaches.  The veteran was 
diagnosed with a history of chronic sinusitis, but an opinion 
linking this disorder to the 1978 accident was not provided.  
The August 1996 psychiatric examination noted a history of a 
head injury from the accident, but it made no objective 
finding in regard to a fractured jaw.  Hence, this evidence 
is insufficient to reopen the claim of entitlement to service 
connection for jaw fracture residuals.

The March 1998 dental examination found no cosmetic deformity 
or depression, or evidence of any fracture intra or extra 
orally.  The examiner stated that there was no functional 
disability from the 1978 injuries and no anticipated long-
term problems.  

A March 1998 VA psychiatric examination reported that the 
veteran complained of chronic head pain as well as orthopedic 
pain.  The examiner remarked that the veteran's daily 
headaches appeared to be post-traumatic in nature.  The 
examiner further stated that it was impossible to separate 
the veteran's orthopedic injuries and his head injury in 
terms of cause for depression.  Thus, the examiner believed 
that the veteran suffered from both orthopedic injuries and a 
head injury in the 1978 accident.  A June 1998 addendum 
provided no evidence pertinent to either issue under 
consideration.

The Board finds that VA examination of March 1998 presents 
new evidence in regard to the claim of a fractured jaw.  The 
evidence, however, does not support the claim for service 
connection.  In fact, it concludes that the veteran, if he 
did suffer a fractured jaw in 1978, had no current disabling 
residuals.

The treatment records from Dr. Reichard for the period from 
June 1978 to December 1998 reflect no treatment for the 
veteran's claimed fractured jaw or even a reference to a past 
injury.

The testimony from the veteran and his spouse at his January 
1999 video conference hearing is new to the record.  The 
veteran testified that x-rays taken after the accident showed 
that he had a fractured jaw.  In reviewing this testimony the 
Board finds that it is cumulative of evidence already of 
record in that treatment records considered in 1981 already 
contained the x-ray evidence of a probable jaw fracture.  The 
veteran did not present testimony about any current findings 
relative to his jaw.  Accordingly, the testimony is not 
probative of the issues.  

In summary, the Board finds that new and material evidence 
has not been submitted to reopen a claim of entitlement to 
service connection for jaw fracture residuals.  The 
additional evidence of record, while new, is essentially 
either cumulative of previous evidence or does not bear 
directly and substantially on the issue.  The claim with 
respect to entitlement to service connection for head injury 
residuals is, however, reopened in light of the 1996 and 1998 
VA examinations.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for a fractured jaw.  See Graves v. Brown, 
9 Vet. App. 172, 173 (1996).  In this regard, the above 
discussion informs the veteran of the steps he needs to 
fulfill in order to reopen his claim for his fractured jaw, 
and an explanation why his current attempt to reopen the 
claim must fail.

II.  Service Connection for Arthritis of the Left Ankle and 
both Hips

The veteran is seeking service connection for arthritis of 
the left ankle and both hips secondary to his service-
connected fracture of the right tibia.  The legal question to 
be answered initially is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to this claim and there is 
no duty to assist him further in the development of this 
claim.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board finds that these claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 101(26) (West 1991); 
38 C.F.R. § 3.303 (1998).  In addition, a disability is 
service connected if it is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1998).  Moreover, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

The treatment records from Louisville General Hospital and 
the Baptist Hospitals (to include Baptist Hospital East) do 
not reflect any type of treatment or diagnosis of a left 
ankle or bilateral hip injury as a result of the June 1978 
accident.

The private treatment records from Dr. Reichard show that the 
veteran first injured his left ankle postservice in July 1984 
when he fell from a ladder and sustained a comminuted 
interarticular tibial fracture necessitating an open 
reduction and internal fixation.  Dr. Reichard's treatment 
records further show that the veteran had continuous problems 
with his left ankle over the next several years and required 
additional surgery in June 1986 and May 1987.  Postservice, 
the veteran suffered a minimally displaced fracture of the 
lateral tibial plateau in November 1990.  However, at no time 
was the veteran's left ankle injury, and subsequent surgeries 
ever related to a fall due to his service-connected fractured 
right tibia.  The same is true for any nexus opinion 
regarding arthritis of the hips.  The treatment records 
report complaints of hip pain but do not associate the 
symptoms with any of the veteran's service-connected 
disabilities.

A VA x-ray, dated in May 1994, was interpreted to show an 
essentially negative right hip.  VA x-rays from August 1995 
showed some deformity on the left suggesting an old pelvic 
fracture.  The hip joints themselves were well-maintained.   
The August 1996 whole body bone scan did not show any 
evidence of uptake in the hips.  The VA examination in August 
1996 noted that the veteran did have evidence of degeneration 
in his hips by examination and appeared to link the hip 
findings to the 1978 accident.  A VA orthopedic examination 
in March 1998 noted that the veteran had degenerative changes 
in the left ankle as indicated in a bone scan.  He was also 
diagnosed with bilateral hip pain.  The examiner initially 
opined that it was as likely as unlikely that the veteran had 
arthritis in the left ankle related to his 1978 accident.  
The examiner also stated that there was no evidence of 
arthritis in the hips.  However, a handwritten addendum 
stated that the veteran's left ankle injury occurred after 
the 1978 accident (in 1990 [sic]) and that the arthritic 
changes were likely secondary to that latter injury.  The 
same handwritten entry noted that the veteran related his hip 
pain to his fractured pelvis.  However there was insufficient 
clinical evidence to warrant a diagnosis of an acute or 
chronic disorder involving the hips.  There was no evidence 
of an abnormality of the hips.  

The March 1998 opinion is significant in that the examiner 
did find that there was a connection between the veteran's 
right tibia disability and arthritis of both shoulders, the 
right elbow, left wrist, and both hands.  However, the 
examiner pointedly found no relationship between the 
veteran's arthritis of the left ankle and any service-
connected disability.  Moreover, the examiner determined that 
there was no arthritis of the hips present.  The Board notes 
that the examiner expressed the opinion based upon a review 
of the claims file and the medical evidence of record.

The veteran testified that he was told by the VA doctor in 
March 1998 that his arthritis was from the accident and from 
his being on crutches for a long period of time.  However, 
the March 1998 VA examination report clearly stated that the 
left ankle arthritis was not related to the accident or 
secondary to a service connected disability.  Moreover, the 
March 1998 examination report found merely hip pain, and did 
not diagnose a disorder responsible for the pain.  

There is no objective medical evidence that the left ankle 
fracture residuals are related to the appellant's service-
connected fracture of the right tibia.  In this respect, the 
only supportive evidence offered by the veteran are his own 
statements.  While he is certainly capable of providing 
evidence of symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

Moreover, there is no medical or scientific evidence to 
establish a nexus between the veteran's claimed hip 
disability and his right tibia disability.  As noted above, 
the VA examiner in August 1996 said that the veteran 
"seemed" to have sustained multiple injuries in an 
accident.  He had no records to review and stated that he 
relied on the veteran for the history of the injuries.  The 
examiner also stated that there was no way for him to tell 
when the injuries occurred.  He later commented that the 
veteran had slightly more than normal degenerative changes in 
his hips.  The statement, however, attributing the veteran's 
hip pain to his accident was not based on clinical data or an 
objective rationale.  The private treatment records clearly 
show no injury to the hips in 1978.  There is no other 
opinion linking the veteran's hip complaints to the accident 
or to his right tibia disability.  Finally, the March 1998 VA 
examination, following a review of the claims file with 
treatment records, found no evidence of arthritis or any 
other type of hip disability.  Since the August 1996 opinion 
"sits by itself, unsupported and unexplained," it is purely 
speculative in nature, and it is not sufficient to satisfy 
the medical nexus requirement for a well-grounded claim.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the private 
treatment records do not show the veteran with an initial 
left ankle fracture or injury, and as the veteran has 
submitted no medical opinion or other competent evidence to 
show that his currently claimed arthritis of the left ankle 
and hips is in anyway related to his accident or secondary to 
his service-connected right tibia disability, the Board finds 
that he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefits sought on appeal are denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service or to a service-connected disability, the Board views 
its discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disabilities.  Robinette v. Brown, 
8 Vet. App. 69, 79 (1995).


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a fractured jaw, service 
connection remains denied.  As new and material evidence has 
been submitted or secured to reopen a claim of entitlement to 
service connection for residuals of head trauma, the claim is 
reopened.  Service connection for arthritis of the left ankle 
and both hips is denied.


REMAND

Previously it was determined that the veteran had submitted 
new and material evidence to reopen his claim for service 
connection for residuals of head trauma suffered in his 1978 
automobile accident.  Under the Court's guidance the Board 
must determine if the veteran's claim is well grounded before 
proceeding.  The Board does find the veteran's claim to be 
well grounded.  The medical evidence clearly supports a 
finding of head trauma in the 1978 accident.  The veteran has 
been diagnosed with headaches and pain in general for a 
current disability.  Moreover, the August 1996 and March 1998 
psychiatric examiners have related the veteran's 
symptomatology to his accident while on IDT thereby 
satisfying the nexus criteria to well ground his claim.  See 
Epps and Caluza.  

The Board notes that neither the August 1996 or March 1998 
psychiatric reports were reviewed in either a rating decision 
or supplemental statement of the case (SSOC) in regard to the 
respective examiner's diagnoses of residuals of head trauma 
from the veteran's accident.  The residuals being in addition 
to a diagnosed psychiatric condition which was service 
connected in August 1998.  Specifically the veteran has 
claimed that he has continued, daily headaches as a result of 
head trauma suffered in the accident.  Accordingly, the 
examination reports must be considered in light of the 
Board's finding that they represent new and material evidence 
and the veteran's claim for service connection for residuals 
of head trauma readjudicated.  The Board notes that a medical 
examination would be of benefit in evaluating this aspect of 
the veteran's claim.

In regard to the veteran's claim for service connection for 
arthritis of the shoulders, hands, right elbow, and left 
wrist, secondary to right tibia fracture residuals, the Board 
notes that a June 1998 addendum opined that it was likely 
that arthritis developed in those joints as a result of the 
veteran's extended use of crutches for his service-connected 
disabilities.  The RO, citing to several cases for authority, 
determined that the claim was not well grounded.  Upon review 
of the file and pertinent authority, the Board finds that the 
claim is well grounded.  

Nevertheless, the Board notes that the June 1998 addendum did 
not cite to any specific evidence in support of the opinion.  
Rather, only a general comment that the claims file had been 
reviewed.  The Board further notes that the RO, after a 
review of the treatment records, pointed out a number of 
entries that indicated that the veteran did not use crutches 
for an extended period of time in regard to his service-
connected disabilities.  Rather, the RO noted that the 
appellant used crutches while recuperating from a nonservice 
connected left ankle disorder.  Accordingly, in order to 
secure medical evidence as to the etiology of these 
orthopedic disorders the Board finds that a new medical 
opinion would be of benefit in adjudicating the veteran's 
claim.

At his January 1999 video conference hearing, the veteran 
stated that he had been in receipt of Social Security 
Administration (SSA) disability benefits since the early 
1980's.  There are no SSA records associated with the claims 
file.  It is necessary to determine if the veteran is, 
indeed, continuing to receive SSA disability benefits for his 
service-connected disabilities.  Further, it is necessary to 
obtain any records of periodic evaluations of his disability 
status that would date back to July 1994.  Accordingly, those 
actions must be completed upon remand.

The veteran underwent a total right knee replacement in 
September 1997.  He was assigned a temporary 100 percent 
rating in August 1998, effective from September 1997.  He was 
then assigned a residual 30 percent rating to become 
effective in December 1998.  The Board notes that the veteran 
has not been examined subsequent to his temporary 100 percent 
rating and that his last VA orthopedic examination occurred 
in March 1998.  Therefore, a current examination is required 
to evaluate the right knee replacement residuals.  

The veteran also testified at his video hearing in regard to 
difficulties associated with the use of his right hand, 
specifically that his ability to grasp items was diminished.  
(Transcript p. 16).  However, the Board notes that the 
veteran also testified that he had recently fractured his 
right hand.  (Transcript p. 13).  There are no records to 
show that the veteran was treated for any recent injury to 
his right hand.  Dr. Reichard's records reflect that the 
veteran fractured the distal end of his right humerus in 
November 1998, however, as noted in the Introduction,  the 
veteran is seeking service-connection for his fractured 
humerus a secondary to his service-connected left tibia 
disability.  Therefore, a medical opinion is required to 
determine if the veteran's current right hand problems are 
attributable to his service-connected right wrist disability 
or as the result of a nonservice-connected injury.  

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO should contact the Social 
Security Administration for the purpose 
of determining whether the veteran is 
currently in receipt of disability 
benefits and to obtain a copy of the 
record upon which any current award is 
based.  The records obtained should 
pertain to any reevaluations performed 
approximately since July 1994 and later, 
rather than the original grant of 
benefits in the early 1980's.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, both VA and 
private, who may possess additional 
records pertinent to his claim of 
entitlement to service connection for 
service connection for arthritis of the 
shoulders, hands, right elbow, and left 
wrist.  The veteran should also be 
requested to provide the same information 
for all health care providers that have 
provided treatment for his service-
connected disabilities.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified which have not been previously 
secured.  All attempts to contact the 
veteran and obtain the records should be 
documented in the claims file.

3.  Once the above-mentioned development 
has been accomplished, the RO is to 
arrange for VA examinations to evaluate 
the claims of entitlement to service 
connection for arthritis of the 
shoulders, hands, right elbow and left 
wrist; service connection for residuals 
of head trauma; and claims for increased 
ratings.  In regard to the claim of 
entitlement to service connection of 
arthritis of the various joints, 
secondary to his right tibia disability, 
the veteran should be examined by 
examiners other than the individuals who 
examined him in March and June 1998.  The 
examiner must review all of the claims 
file, especially the private treatment 
records from Dr. Reichard.  The examiner 
must review the periods of treatment for 
nonservice-connected injuries as well as 
the period of treatment for service-
connected injuries.  Any diagnosis of 
arthritis must be supported by x-ray 
evidence.  Thereafter, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that any current 
shoulder, hand, right elbow or left wrist 
disorder was caused by the veteran's use 
of crutches as a result of his service-
connected fracture of the right tibia.  
In light of the veteran's multiple 
surgeries and treatments for nonservice-
connected injuries involving the left 
ankle, it is imperative that the examiner 
cite to the supporting evidence for 
whatever opinion is rendered, and 
carefully separate out any pathology 
caused by crutch use necessitated by 
nonservice connected pathology.

The claimed head trauma residuals should 
be evaluated by a neurologist.  All 
appropriate tests are to be conducted.  
The veteran's claims file, especially the 
VA examination reports from August 1996 
and March 1998 must be made available to 
the examiner prior to the examination.  
The examiner is then requested to 
determine whether it is at least as 
likely as not that any currently 
diagnosed head disorder is related to the 
veteran's 1978 automobile accident, 
whether any disorder is secondary to his 
service-connected disabilities, or 
whether the disorder has an entirely 
different pathology.  

Finally, the veteran should be afforded 
the appropriate examinations for the 
claimed for increased ratings.  All range 
of motion studies should be reported as 
both active and passive motion.  The 
veteran testified at his January 1999 
hearing that his previously reported 
range of motion from March 1998 was based 
upon the examiner moving his joints.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report should cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  The report of the examination 
should be typed.

As noted above, each examiner must 
provide a complete rationale for all 
opinions expressed.  All examination 
reports should be typed, and they must be 
incorporated with the veteran's claims 
file.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  The 
veteran and his representative should 
then be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  The veteran was granted service connection for a fracture of the pelvis in August 1998

